Citation Nr: 0205914	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  01-09 101A	)	DATE
	)
	)


THE ISSUE

Whether the January 29, 1960 decision of the Board of 
Veterans' Appeals denying entitlement to service connection 
for bronchiectasis should be reversed on the grounds of clear 
and unmistakable error.

(The issue of entitlement to service connection for 
bronchiectasis is the subject of a separate decision of the 
Board).



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1955 to December 1957.  Historically, a January 
29, 1960 decision of the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for bronchiectasis.  In November 2001, the Board 
notified the veteran of its own motion for review of that 
February 28, 1985 Board decision on the grounds of clear and 
unmistakable error (CUE).  This decision constitutes the 
Board's determination on that motion.


FINDINGS OF FACT

1.  A January 29, 1960 decision of the Board denied 
entitlement to service connection for bronchiectasis.

2.  The facts as they were known at the time of the Board 
decision of January 29, 1960, were correct and it has not 
been shown otherwise.

3.  The evidence does not show that the Board's January 1960 
denial of service connection for bronchiectasis contained a 
clear error in judgment or was not in accordance with the 
laws and regulations in effect at that time.


CONCLUSION OF LAW

Clear and unmistakable error does not exist in the January 
29, 1960 decision of the Board that denied entitlement to 
service connection for bronchiectasis, and that decision is 
final.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.77, 3.78, 3.80, 3.86 (1960); 38 C.F.R. 
§§ 20.1403, 20.1411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1406 (2001).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a); See also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1991).  

At the time of the January 1960 Board decision denying 
service connection for bronchiectasis, the evidence of record 
included the veteran's service medical records, a VA 
examination report, private medical records and statements 
from the veteran and other third parties.  In summary, 
service medical records contained no diagnosis of 
bronchiectasis.  The evidence that the veteran underwent a VA 
medical examination in June 1958, less than one year after 
service separation, and a diagnosis of bronchiectasis, 
bilateral, more severe on the left was made.  The VA examiner 
also stated that the appellant's overall disability from this 
condition was moderate.  Also in June 1958, the appellant 
submitted a private medical report containing a comparison of 
the bronchogram made in April 1958 with a chest film taken in 
1955.  The private doctor stated that all changes in the 
appellant's lung field had developed since 1955.  A statement 
from another private doctor showed he had examined the 
appellant in April 1958, and rendered a diagnosis of 
bronchiectasis, left lower and right middle lobes, chronic.  
In a July 1958 written statement, a drug store owner stated 
that he had filled a prescription for penicillin for the 
appellant, with refills as needed, in April l958.  The VA 
radiologist in November 1959 stated that the chest X-ray of 
June 1958 was the first film to demonstrate a small 
questionable area of localized emphysema at the left base and 
the left costophrenic angle.  

The Board concluded that the veteran's service medical 
records did not show manifestations of, or treatment for, or 
diagnosis of, bronchiectasis during his active military 
service.  While acknowledging evidence submitted by service 
comrades showing the veteran became ill with a respiratory 
disorder during service, the Board found that the clinical 
findings were insufficient to demonstrate bronchiectasis.  
The Board concluded that the treatment the veteran received 
during service for a cold and for pharyngitis was for acute 
conditions from which he recovered without residuals and that 
the evidence was insufficient to establish that 
bronchiectasis was incurred in or aggravated during service.

The veteran has argued that the Board erred in denying 
service connection for bronchiectasis in the January 1960 
decision, because there was evidence of a compensable 
bronchiectasis disability shortly after service, and within 
one year after the veteran separated from service.  Upon 
review of the facts known at that time and the laws and 
regulations then in effect, the Board concludes the CUE did 
not exist in the Board's January 1960 decision that service 
connection was not warranted for bronchiectasis.  

Pertinent regulations at the time of the Board's January 1960 
decision held that "the payment of disability compensation 
or pension is authorized in cases where it is established 
that disabilities are shown to have been directly incurred 
in, or aggravated by, active military or naval service."  
38 C.F.R. § 3.77 (1960).  The regulations also provided that 
service connection "may be granted for any disease properly 
diagnosed after discharge from war or peacetime service when 
all the evidence, including lay evidence and all evidence 
pertinent to the circumstances of service establishes...that 
the disease was incurred in service."  38 C.F.R. § 3.78 
(1960).  

Compensation was also authorized for certain chronic diseases 
that were "presumptively service-connected," meaning that 
they became manifest to a degree of 10 percent or more within 
one year of service separation.  As of June 24, 1948, 
bronchiectasis was entitled to this presumption of service 
connection.  However, this presumption applied only to 
veterans with active wartime service.  See 38 C.F.R. §§ 3.80, 
3.86 (1960).  See also VA Regulations Transmittal Sheet 209 
(February 24, 1961) Paragraph 1309 (A) and (B) containing the 
restatement of VA Regulation 1086 (A) and (B) (indicating 
that there was "no provision for peacetime presumptive 
service connection for chronic disease" which included 
bronchiectasis.)  

In this instance, the veteran served entirely within 
peacetime, as he entered service in April 1955, subsequent to 
the wartime period associated with the Korean Conflict (June 
27, 1950 to January 31, 1955), and separated from service in 
December 1957, prior to the commencement of the wartime 
period associated with the Vietnam Conflict (August 5, 1964 
to May 7, 1975).  38 C.F.R. § 3.2.  Accordingly, evidence 
that the veteran's bronchiectasis became manifest to a level 
of 10 percent or greater within one year after he separated 
from service would not be a dispositive factor in determining 
whether service connection was warranted at the time of the 
Board's January 1960 decision.  38 U.S.C.A. § 101 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.80 (1960).  Regulations 
allowing for presumptions of service connection for chronic 
diseases for peacetime veterans did not take effect until 
1970.  See 38 C.F.R. §§ 3.307, 3.309 (1971), as enacted at 35 
Fed. Reg. 18281 (Dec. 1, 1970)).

Therefore, the Board cannot find that the January 1960 Board 
decision contained a misapplication of the laws and 
regulations then in effect in denying the veteran's claim for 
service connection for bronchiectasis.  The evidence does not 
establish that, but for a clear and unmistakable error 
committed by the Board, the outcome of that Board decision 
would have been different.  Accordingly, the Board concludes 
that no CUE exists in the Board's January 1960 rating 
decision, and that action is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) has no applicability in determining whether there was 
clear and unmistakable error in decisions by the Board.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Further, the provisions of reasonable doubt under 38 C.F.R. 
§ 3.102 are not for consideration in CUE claims.  38 C.F.R. 
§ 20.1411.


ORDER

Since the January 29, 1960 Board decision is not clearly and 
unmistakably erroneous, the motion for revision or reversal 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


